Citation Nr: 0947769	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for service connection for an 
upper back disability.  

2.  Entitlement to an increased rating for intervertebral 
disc syndrome of L4-L5, currently rated as 20 percent 
disabling. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1978. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2006 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

In October 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  A March 2003 rating decision denied the Veteran's claim 
for service connection for an upper back disability; the 
Veteran did not perfect an appeal with respect to this 
decision and this decision is final.   

2.  The additional evidence received since the March 2003 
rating decision does not raise a reasonable possibility of 
substantiating the claim of service connection for an upper 
back disability.  

3.  The service connected intervertebral disc syndrome of L4-
L5 does not result in incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during a 12 month 
period.  

4.  The service connected intervertebral disc syndrome of L4-
L5 does not result in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.   

5.  Service connection is in effect for intervertebral disc 
syndrome of L4-L5, rated as 20 percent disabling and tinea 
pedis, rated as noncompensable.   

6.  The record reflects that the Veteran has experience in 
mechanical work and the Veteran testified at the hearing 
before the undersigned that he has not worked since 1992.  

7.  The Veteran's service-connected disabilities, by 
themselves, do not preclude him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied the Veteran's 
claim for service connection for an upper back disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

2.  Evidence received to reopen the claim of entitlement to 
service connection for an upper back disability is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letters dated in January 2005 and July 2008 
that informed the appellant of the information and evidence 
necessary to prevail in his claims.  With regard to the 
petition to reopen the Veteran's claim for service connection 
for an upper back disability, the January 2005 letter was 
fully compliant with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As for the claim for an increased rating for 
intervertebral disc syndrome of L4-L5, the July 2008 letter 
was compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 
2008).

As for the duty to assist, the service treatment reports and 
VA and private clinical reports have been obtained.  The 
Veteran also was examined for VA purposes in connection with 
his claims, and as there is no indication that there are 
additional records that need to be obtained that would assist 
in the adjudication of the claims, the duty to assist has 
been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Upper Back

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

With the above criteria in mind, the relevant facts will be 
summarized.  A March 2003 rating decision denied the 
Veteran's claim for service connection for an upper back 
disability.  He was notified of this decision in a letter 
dated the same month.  The Veteran did not perfect an appeal 
with respect to this decision; as such, it is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  This is the only final decision 
specifically adjudicating this issue on any basis.  

The evidence of record before the adjudicators at the time of 
the March 2003 rating decision included an April 1978 service 
treatment record that reflected treatment in a dermatology 
clinic for acne vulgaris of the upper back and shoulder.  The 
remaining service treatment records, to include the reports 
from the October 1978 separation examination, reflected a low 
back disability to include lumbar spine strain and lumbar 
spondylolysis, but not a disability of the upper back. 

The post service evidence of record at the time of the March 
2003 rating decision included VA clinical reports dated in 
December 1978 and 1979 showing low back complaints.  The 
evidence thereafter included private and VA clinical reports 
dated from 1978 to 2003, with a July 1999 VA clinical report 
reflecting a history of a "chronic" cervical spine 
disorder, with a history of an upper and lower back injury 
twenty years prior thereto.  A February 2000 X-ray of the 
cervical spine showed severe degenerative disease.  The 
Veteran described upper back pain at an August 2000 VA 
examination, and a Magnetic Resonance Imaging of the cervical 
spine in August 2000 showed cervical disc disease and 
cervical spondylosis.  The Veteran complained about cervical 
spine pain in November 2000 and August 2001 and February 2002 
VA outpatient reports reflect cervical complaints which were 
reported to have been related to an in-service injury.  An 
April 2002 report indicated the Veteran underwent cervical 
traction. 

Based on a review of the above evidence, the March 2003 VA 
rating decision denied the Veteran's claim for service 
connection for an upper back disability based on a conclusion 
that the VA treatment records dated shortly after service in 
December 1978 and January 1979 did not show an injury or 
disease of the spine other than the lumbosacral spine and 
that the evidence did not show that his current upper back or 
neck disability began in service or was caused by some in-
service event.  

Reviewing the evidence submitted since the March 2003 rating 
decision, much of this evidence consists of copies of service 
treatment reports and post-service treatment records that 
were considered by the RO at the time March 2003 rating 
decision.  As such, these reports do not represent "new" 
evidence.  "New" evidence in the form of VA clinical 
records dated after the March 2003 rating decision reflecting 
neck pain have been obtained, but as these reports do not 
contain any medical evidence or opinions linking a current 
upper back disability to service, they do not represent 
"material" evidence.  As for the testimony of the Veteran 
at the hearing before the undersigned that his current upper 
back disability is the result of service, even if these 
assertions are considered as "new," they are not 
"material" as such assertions from lay persons as to 
matters that require medical expertise do not constitute 
material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  

In sum, the Board finds that none of the additional evidence 
received since the March 2003 rating decision raises a 
reasonable possibility of substantiating the claim for 
service connection for an upper back disability as it does 
not contain any probative competent medical evidence 
demonstrating that the Veteran has a current upper back 
disability that is etiologically related to service.  
Hickson, supra.  Therefore, none of this evidence is 
material, and the claim for entitlement to service connection 
for an upper back disability is not reopened.  As new and 
material evidence to reopen the finally disallowed claim for 
service connection for an upper back disability has not been 
received, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Intervertebral Disc Syndrome of L4-L5

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

The criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2009).

The General Rating Formula for Disease and Injuries of the 
Spine provide for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2009). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2006).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id. at Note (5).  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. 

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is warranted, 
while a 40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations 
under DC 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note 1.  

In this case and as indicated above, the service treatment 
records reflects treatment for low back complaints, with 
diagnoses including lumbar spine strain and lumbar 
spondylolysis.  The post-service evidence as set forth above 
reflected VA clinical reports dated in December 1978 and 1979 
for low back complaints, with an x-ray conducted in 
conjunction with an April 1979 VA examination showing an 
acute lumbosacral angle and minimal narrowing to the 
posterior aspect of the L4-L5 disc space.  Service connection 
for intervertebral disc syndrome of L4-L5 was granted by a 
March 2002 rating decision at a rating of 10 percent 
disabling.  Evidence then of record included reports from a 
November 2001 VA examination that showed motion in the lumbar 
spine to 110 degrees of forward flexion, 32 degrees of 
flexion to the left, 40 degrees of flexion to the right and 
backward extension of 25 degrees.  Sensation appeared to be 
intact at L4, L5, and S1.  

The 10 percent rating was continued until the January 2006 
rating decision here on appeal, at which time the rating was 
increased to 20 percent effective from the date of the claim 
which gave rise to the appeal of this issue, (January 2005).  
This increase followed a November 2005 VA examination that 
showed the Veteran describing low back pain "all the time" 
with weakness, numbness in the left leg, and morning 
stiffness.  Objective findings form the examination showed 
that the Veteran's spine was straight when he stood.  Flexion 
was to 50 degrees when he had to stop due to pain, and 
tipping was to 15 degrees to each side.  Extension was to 0 
degrees and twisting was to 25 degrees to the right and left 
with pain all the way down the lower back.  Sensation was 
impaired on the entire left side of the body and intact to 
the right.  The impression was service connected chronic back 
pain with radicular pain in the right leg and the 
neurological absence of sensation of the left side of the 
body.  

The most recent pertinent clinical evidence is contained in 
reports from a May 2009 VA examination that noted that the 
Veteran was not currently receiving treatment for his low 
back disability.  The physical examination showed a normal 
posture but an antalgic gait with poor propulsion and a lean 
to the right.  There was no ankylosis, a normal motor 
examination, diminished sensation in the left foot, and 
normal reflexes.  Motion in the lumbar spine was to 52 
degrees of flexion, 13 degrees of extension, 30 degrees of 
left and right lateral flexion, and 20 degrees of left and 
right lateral rotation.  There was objective evidence of pain 
with repetitive motion and the following range of motion 
findings after repetitive motion:  47 degrees of flexion, 13 
degrees of extension, 30 degrees of left and right lateral 
flexion, and 20 degrees of left and right lateral rotation.  
The diagnosis was intervertebral disc syndrome, which the 
examiner stated resulted in significant occupational effects 
due to decreased mobility, problems with lifting and 
carrying, difficulty with reaching, weakness, fatigue, and 
pain.  The Veteran's back disability was said to result in 
moderate limitation of shopping, recreation, feeding, 
toileting and grooming and severe limitation of the ability 
to perform chores, exercise, play sports, travel, bathe, or 
dress.  

An increased (40 percent rating) may be assigned if the 
evidence demonstrates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during a 12 month period.  Such episodes in 
the manner and number required by regulation are not 
demonstrated by the clinical evidence of record.  Indeed, 
while the Veteran testified to the undersigned that he has 
been incapacitated to the point that his back disability has 
required bed rest, there is no evidence that a physician has 
prescribed bed rest due to the Veteran's back disability, and 
the reports from the most recent VA examination noted that 
the Veteran was not currently being treated for his low back.  

An increased (40 percent) rating may also be assigned if the 
evidence showed forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Such limitation of motion is not 
demonstrated by the pertinent clinical evidence set forth 
above, nor does this evidence show favorable ankylosis of the 
entire thoracolumbar spine.  As such, a rating in excess of 
20 percent rating for the Veteran's intervertebral disc 
disease cannot be assigned. 

In making the determinations above, the Board considered the 
provisions of 38 C.F.R. § 4.40 concerning proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the clinical evidence has not 
shown that entitlement to increased compensation for the 
period in question is warranted on the basis of loss of 
motion, weakness, excessive fatigability or lack of endurance 
or incoordination during flareups of back pain or after 
repetitive use.  Indeed, range of motion measurements were 
taken with specific consideration given to pain and 
repetition.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the 20 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

The Veteran asserts a much more debilitating condition due to 
his service connected back disability than was demonstrated 
by the evidence cited above, and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim for an increased rating for intervertebral disc 
syndrome of L4-L5 must be denied.   Gilbert, 1 Vet. App. at 
49.   

C.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the obtaining and retaining of gainful 
employment.  Under 38 C.F.R. § 4.16, if there is only one 
such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Service connection is in effect for intervertebral disc 
syndrome of L4-L5, rated as 20 percent disabling and tinea 
pedis, rated as noncompensable.  As such, the service-
connected disability does not meet the percentage rating 
standards for TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the 
Board must consider whether the evidence warrants referral to 
the appropriate VA officials for entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability on an extraschedular basis under 
the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. 
App. at 6.  

The records reflect that the Veteran has described his prior 
occupation as involving mechanical work, with the reports 
from the May 2009 VA examination noting that the Veteran had 
owned his own furniture repair business.  At the October 2009 
hearing before the undersigned, the Veteran reported that he 
has not worked since 1992 when he became too disabled to work 
due to his service-connected back disability.  He also 
asserts that a VA doctor told him that he could not work due 
to his back disability, but a review of the record does not 
reveal such an opinion.  Instead, the record reflects that 
the Veteran had to stop working due to a cardiac disorder 
(see eg. reports from November 2001 and May 2009 VA spine 
examination), and the Veteran himself testified that he had 
to "really quit" in 1995 after being told to do so by a 
physician following a third heart attack.  

Notwithstanding the assertions of the Veteran, to include in 
sworn testimony, a review of the record does not indicate to 
the undersigned that all employment, most particularly even 
sedentary employment, is precluded solely due to service-
connected disability.  Service connected back disability 
undoubtedly precludes or makes difficult strenuous labor or 
employment that would require extensive standing, but to 
conclude that all forms of employment were precluded by the 
Veteran's service-connected back disability, particularly in 
the absence of an opinion from a medical professional stating 
as such, would not be reasonable.  As was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
Veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the Veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  It is emphasized that only 
service-connected disability may be considered in determining 
whether the Veteran is entitled to TDIU, and the record 
reflects significant non-service connected disability, in 
particular cardiovascular disability, as affecting the 
Veteran's employment.  Such non service-connected disability 
cannot be considered in adjudicating the Veteran's claim for 
TDIU.  Thus, in this case, as in Van Hoose, it is the Board's 
conclusion that all employment, even sedentary, has not been 
precluded due solely to the Veteran's service-connected 
disabilities.  Thus, the RO's decision not to refer this 
issue to the Director of Compensation and Pension Service for 
consideration of a TDIU was correct.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having not been received, the claim 
for service connection for an upper back disability is not 
reopened.   

Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome of L4-L5 is denied. 

Entitlement to TDIU is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


